 

Exhibit 10.9

 

DEFINITIVE AGREEMENT

THIS DEFINITIVE AGREEMENT (“Agreement”) is dated as of February 2, 2006 between
Triton Distribution Systems, Inc., a Nevada corporation (the “Company”), TDS
Acquisition, LLC, a Colorado limited liability company (“TDS”), and Gregory
Lykiardopoulos (“GL”) (the Company, TDS and GL collectively, the “Parties”).

EXPLANATORY STATEMENT

A.            GL was a principal and an officer and director of GRS
Network, Inc. (“GRS”).

B.            TDS purchased from the Connecticut Development Authority of the
State of Connecticut (“CDA”) all of the CDA’s right, title and interest in and
to a certain indebtedness of GRS (Debt Instrument”) and a security interest in
the assets of GRS (the “Assets’) collateralizing the Debt Instrument and TDS
foreclosed on the Assets.

C.            The Company has purchased certain of the Assets from TDS
(consisting of certain equipment and furniture but not the accounts or contracts
or business of GRS) for a purchase price of $200,000 and desires to assist in
funding the commercialization of the Assets through $100,000 already invested
plus up to an additional $2,500,000 in revolving debt or direct equity
investment as further set forth in this Agreement, with GL being employed by the
Company to coordinate such commercialization and with GL owning 40% of the
equity of the Company.

D.            The Company and GL desire to formalize their arrangement pursuant
to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing Explanatory Statement that is
made a substantive part of this Agreement and the mutual covenants and promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and GL agree as follows:

ARTICLE 1
DEFINITIONS

1.1          Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:


(A)                           “ASSETS” MEANS ALL OF THE ASSETS OF GRS THAT HAD
COLLATERALIZED THE LOAN BY THE CDA TO GRS AND THAT ARE NOW OWNED BY THE COMPANY,
INCLUDING BUT NOT LIMITED TO ALL OF THE TECHNOLOGY, PATENT RIGHTS, TANGIBLE
ASSETS, INTANGIBLE ASSETS, CONTRACT RIGHTS, RECEIVABLES INVENTORY AND ALL OTHER
ASSETS OF WHATEVER KIND AND NATURE OWNED BY GRS.


(B)                           “BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY,
SUNDAY OR OTHER DAY ON WHICH COMMERCIAL BANKS IN THE CITY AND COUNTY OF DENVER,
COLORADO ARE AUTHORIZED OR REQUIRED BY LAW TO REMAIN CLOSED.


(C)                           “COMMON STOCK” MEANS THE COMMON STOCK OF THE
COMPANY WITH A PAR VALUE OF $0.001 PER SHARE.


--------------------------------------------------------------------------------




 


(D)                           “EBITDA” MEANS THE EARNINGS BEFORE INTEREST,
TAXES, DEPRECIATION AND AMORTIZATION.


(E)                           “GAAP” MEANS UNITED STATES GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED, ADJUSTED TO NOT ACCOUNT FOR
EXPENSING ANY EQUITY OR OPTIONS ISSUED FOR SERVICES TO GL.


--------------------------------------------------------------------------------




 

“Governmental Entity” means any:

(f)            nation, state, county, city, town, village, district, or other
political jurisdiction of any nature;

(g)           federal, state, local, municipal, foreign, or other government;

(h)           governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal);

(i)            multi-national organization or body; or

(j)            body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power of any nature.


(K)                           “LOSS OR LOSSES” MEANS ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES, SETTLEMENT COSTS AND EXPENSES, INCLUDING, WITHOUT
LIMITATION, COSTS OF PREPARATION AND REASONABLE ATTORNEYS’ FEES.


(L)                            “PERSON” MEANS ANY INDIVIDUAL, CORPORATION
(INCLUDING ANY NON-PROFIT CORPORATION), GENERAL OR LIMITED PARTNERSHIP, LIMITED
LIABILITY COMPANY, JOINT VENTURE, ESTATE, TRUST, ASSOCIATION, ORGANIZATION,
LABOR UNION, OR OTHER ENTITY OR GOVERNMENTAL ENTITY.


(M)                          “PROCEEDING” MEANS AN ACTION, CLAIM, SUIT,
INVESTIGATION OR PROCEEDING (INCLUDING, WITHOUT LIMITATION, AN INVESTIGATION OR
PARTIAL PROCEEDING, SUCH AS A DEPOSITION), WHETHER COMMENCED OR THREATENED.


(N)


(O)                           “SECURITIES” MEANS, COLLECTIVELY, THE SHARES OF
COMMON STOCK, THE WARRANTS AND THE SHARES OF COMMON STOCK UNDERLYING THE
WARRANTS AS SET FORTH IN SECTION 3.2.

ARTICLE 2
STRUCTURE OF THE COMPANY

2.1          Entity Formation. The Company has been formed as a Nevada
corporation.

2.2          Authorized Securities. The authorized Securities of the Company
(the “Authorized Securities”) consist of 100,000,000 shares of $.001 par value
Common Stock and 10,000,000 shares of $.001 par value preferred stock. The
Company will authorize the Warrants described in this Agreement.

2.3          Officers and Directors. The initial officers and directors shall be
as set forth on attached Schedule 2.3.

2.4          Issuance of Initial Securities. Subject to the terms of this
Agreement and a budget agreed to by the board of directors, the Company will
issue the following Securities within ten (10) Business Days of the date of this
Agreement:

2.4.1       An aggregate of 18,000,000 shares of its Common Stock equaling 60%
of the issued and outstanding shares of the Company’s Common Stock after giving
effect to the shares issued pursuant to Section 2.4.2 below to the investors
(the “Investors”) who are currently members of TDS, in the amounts as set forth
next to each Investor’s name on attached Schedule


--------------------------------------------------------------------------------




 

2.4.1 in consideration of $100,000 previously invested, the sale  by TDS of all
of the right, title and interest in and to certain of the Assets to the Company
and execution by the Investors of the Revolving Credit Agreement, a copy of
which is attached as Exhibit A and made a part hereof, to loan up to $2,500,000.
The foregoing loan will be repaid solely from the proceeds of the sale of
additional Authorized Securities.

2.4.2       12,000,000 shares of its Common Stock equaling 40% of the total
issued and outstanding shares of the Company’s Common Stock to GL or his assigns
in exchange for GL executing the Employment Agreement described in Article 3
below. It is agreed between the parties that the valuation of the Company as of
the date of the issuance of these shares is $300,000 and the valuation of the
shares issued to GL and assigns is $120,000.

2.5          Issuance of Additional Securities. No Securities other than those
set forth in Section 2.4 of this Agreement will be issued by the Company without
the prior written consent of the Parties. The parties agree that the Company
intends to go public through a reverse merger with a publicly traded company
(referred to herein as “Pubco”) and to raise additional capital through the sale
of equity securities of the Company or Pubco. It is agreed that the sale of up
to $5,000,000 of the Company’s or Pubco’s Authorized Securities and any dilution
to the Company shareholders arising from the reverse merger  will only dilute
the Investors and that the shares issued to GL or his assigns will continue to
constitute 40% of the issued and outstanding shares of the Company’s or Pubco’s
Common Stock and that this will be accomplished  by the Investors cancelling
their shares in the amount  of the additional securities of the Company or Pubco
that are sold up to a maximum of $5,000,000 of sales of such securities, the
amount of dilution arising from the reverse merger and, in addition, the amount
of securities of Pubco issued to GL pursuant to the excercise of the Warrants
described in Section 3.2 hereof. The sale of Authorized Securities in excess of
$5,000,000 will dilute the Investors and GL and his assigns equally in
proportion to the shares of the Company’s or Pubco’s Common Stock then held.
Further, any underwriter warrants and equity consulting fees, regardless of the
amount of Authorized Securities sold, will dilute the Investors and GL and  his
assigns on a percentage basis.


(P)                        2.6          TRANSFER RESTRICTIONS.

2.6.1       The Securities may only be disposed of pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act, and in
compliance with any applicable state securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement or to The Company or pursuant to Rule 144(k), except as otherwise set
forth herein, The Company may require the transferor to provide to the Company
an opinion of counsel selected by the transferor, the form and substance of
which opinion shall be reasonably satisfactory to The Company, to the effect
that such transfer does not require registration under the Securities Act.

2.6.2       The Parties agree to the imprinting, of a legend substantially in
the following form on any certificate evidencing Securities:

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE] 
HAS BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE


--------------------------------------------------------------------------------




 

COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. NOTWITHSTANDING THE FOREGOING, THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.”

2.7          Reservation of Common Stock. The Company shall maintain a reserve
from its duly authorized shares of Common Stock for issuance in such amount as
may be required to fulfill its obligations in full under this Article 2 and upon
exercise of the Warrants under Section 3.2 below. In the event that at any time
the then authorized shares of Common Stock are insufficient for the Company to
satisfy its obligations in full as set forth above, the Company shall promptly
take such actions as may be required to increase the number of authorized
shares.

ARTICLE 3
GL EMPLOYMENT AGREEMENT

3.1          Basic Terms of Employment Agreement. Within ten (10) Business Days
of the transfer of all right title and interest to the Assets collateralizing
the Debt Instrument to the Company, GL will enter into an employment agreement
(the “Employment Agreement”), a copy of which is attached as Exhibit B and made
a part hereof, with the Company for a minimum term of three (3) years and upon
with such terms as are customary including but not limited to a covenant not to
compete and a confidentiality agreement and such other terms as are acceptable
to the Company and GL.

3.2          Additional Terms of Employment Agreement. In addition to the basic
terms, the  Employment Agreement will provide that GL will be issued Warrants
upon his execution of the Employment Agreement (with such date hereafter being 
referred to as the “Grant Date” for purposes of this Section)to purchase shares
of Common Stock at a price per share equal to the greater of $.01 per share or
such other amount as is determined by independent appraisal to be the fair
market value per share for such Shares as of the Grant Date, with such  Warrants
vesting  and becoming exercisable  as follows:

3.2.1       1,500,000 shares at such time that the Company reports break even or
better net operating income according to GAAP at the conclusion of any
three-month calendar period.

3.2.2       3,000,000 shares if, on or before December 31, 2007, the Company
reports annual EBITDA of $44,000,000 according to GAAP.

3.2.3       3,000,000 shares, if, on or before December 31, 2008, the Company
reports annual EBITDA of $88,000,000 according to GAAP.


--------------------------------------------------------------------------------




 

It is the intent of the parties that the Warrants to be issued pursuant to this
Agreement and the Shares to be issued upon exercise thereof shall not be issued
in violation of or subject to taxation under Section 409A of the Internal
Revenue Code.

ARTICLE 4
INDEMNIFICATION


(Q)                        4.1          INDEMNIFICATION.

4.1.1       Indemnification by GL. GL shall, notwithstanding any termination of
this Agreement, indemnify and hold harmless the Company and each of its
officers, directors, partners, members and agents and indemnify and hold
harmless each of the Investors and each of their officers, directors, partners,
members, agents, brokers, investment advisors and employees of each of them,
each Person who controls any such Investor (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person (all of the foregoing collectively, the “Indemnified Parties”), to the
fullest extent permitted by applicable law, from and against any and all Losses,
as incurred, asserted against the Company, any of the Investors or any of the
other Indemnified Parties by any creditors of GL, GRS or any creditor of any
other company previously operated by GL, including but not limited to claims of
the IRS, investors or shareholders of  GL, GRS or any other company previously
operated by GL, former employees of GRS or any other company previously operated
by GL, or any other creditor of GRS. The Indemnified Parties shall notify GL
promptly of the institution, threat or assertion of any Proceeding of which such
Indemnified Party is aware in connection with the transactions contemplated by
this Agreement.

4.1.2       Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder such
Indemnified Party shall promptly notify GL in writing, and GL shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve GL of his obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have
proximately and materially adversely prejudiced GL.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (i) GL has agreed in writing to pay such fees and expenses; or (ii) GL
shall have failed promptly to assume the defense of such Proceeding and to
employ counsel reasonably satisfactory to such Indemnified Party in any such
Proceeding; or (iii) the named parties to any such Proceeding (including any
impleaded parties) include both such Indemnified Party and GL, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and GL (in which case, if such Indemnified Party notifies GL in writing that it
elects to employ separate counsel at the expense of GL, GL shall not have the
right to assume the defense thereof and such counsel shall be at the  reasonable
expense of GL). GL shall not be liable for any settlement of any such Proceeding
effected without his written consent, which consent shall not be unreasonably
withheld. GL shall not, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in


--------------------------------------------------------------------------------




 

respect of which any Indemnified Party is a party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such Proceeding.

(r)                            All fees and expenses of the Indemnified Party
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within ten (10) Business Days of written notice thereof to GL
(regardless of whether it is ultimately determined that an Indemnified Party is
not entitled to indemnification hereunder; provided, that GL may require such
Indemnified Party to undertake to reimburse all such fees and expenses to the
extent it is finally judicially determined that such Indemnified Party is not
entitled to indemnification hereunder).

4.1.3       Security for Indemnification. GL agrees that for a period of three
(3) years from the Effective Date of the Employment Agreement as that term is
defined in the Employment Agreement, he will secure his obligations of
indemnification to the Company under this Article 4 by a pledge of ten percent
(10%) of all Securities of the Company owned of record or beneficially owned by
GL during such 3 -year period. At all times during which the Shares are subject
to this pledge, GL shall be treated as the owner thereof, and as such shall be
entitled to exercise all voting rights associated therewith and shall receive
all distributions, whether in the form of cash, stock or property that are made
with respect to the pledged shares during the pledge term.

ARTICLE 5
CONDITIONS


(S)                           5.1          CONDITIONS PRECEDENT TO THE
OBLIGATIONS OF THE COMPANY. THE OBLIGATIONS OF THE COMPANY REGARDING THE
TRANSACTIONS CONTEMPLATED HEREIN ARE SUBJECT TO THE SATISFACTION OR WAIVER BY
THE COMPANY OF THE CONDITION THAT GL SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS
REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY HIM.


(T)                            5.2          CONDITIONS PRECEDENT TO THE
OBLIGATIONS OF THE GL. THE OBLIGATIONS OF GL REGARDING THE TRANSACTIONS
CONTEMPLATED HEREIN ARE SUBJECT TO THE SATISFACTION OR WAIVER OF THE CONDITION
THAT THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL
RESPECTS WITH ALL COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS
AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE COMPANY PRIOR TO
PERFORMANCE BY GL.

ARTICLE 6
MISCELLANEOUS


(U)                           6.1          ENTIRE AGREEMENT. THIS AGREEMENT,
EXECUTED ON JULY 5, 2006 TO REFLECT THE AGREEMENTS OF THE PARTIES MADE ON AND AS
OF FEBRUARY 2, 2006, TOGETHER WITH THE EXHIBITS AND SCHEDULES HERETO, CONTAIN
THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND RESTATE AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL
OR WRITTEN, WHICH THE PARTIES ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH DOCUMENTS,
EXHIBITS AND SCHEDULES. WITHOUT FURTHER CONSIDERATION, THE PARTIES WILL EXECUTE
AND DELIVER TO EACH OTHER SUCH FURTHER DOCUMENTS AS


--------------------------------------------------------------------------------





 


MAY BE REASONABLY REQUESTED IN ORDER TO GIVE PRACTICAL EFFECT TO THE INTENTION
OF THE PARTIES UNDER THIS AGREEMENT.


(V)                           6.2          NOTICES. ANY NOTICES, CONSENTS,
WAIVERS OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THE
TERMS OF THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN
DELIVERED:  (I) UPON RECEIPT, WHEN DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN
SENT BY FACSIMILE (PROVIDED CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR
ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE
BUSINESS DAY AFTER DEPOSIT WITH AN OVERNIGHT COURIER SERVICE, IN EACH CASE
PROPERLY ADDRESSED TO THE PARTY TO RECEIVE THE SAME. THE ADDRESSES AND FACSIMILE
NUMBERS FOR SUCH COMMUNICATIONS SHALL BE AS SET FORTH ON THE SIGNATURE PAGE OF
THIS AGREEMENT OR TO SUCH OTHER ADDRESS AND/OR FACSIMILE NUMBER AND/OR TO THE
ATTENTION OF SUCH OTHER PERSON AS THE RECIPIENT PARTY HAS SPECIFIED BY WRITTEN
NOTICE GIVEN TO EACH OTHER PARTY FIVE (5) DAYS PRIOR TO THE EFFECTIVENESS OF
SUCH CHANGE. WRITTEN CONFIRMATION OF RECEIPT (A) GIVEN BY THE RECIPIENT OF SUCH
NOTICE, CONSENT, WAIVER OR OTHER COMMUNICATION, (B) MECHANICALLY OR
ELECTRONICALLY GENERATED BY THE SENDER’S FACSIMILE MACHINE CONTAINING THE TIME,
DATE, RECIPIENT FACSIMILE NUMBER AND AN IMAGE OF THE FIRST PAGE OF SUCH
TRANSMISSION OR (C) PROVIDED BY AN OVERNIGHT COURIER SERVICE SHALL BE REBUTTABLE
EVIDENCE OF PERSONAL SERVICE, RECEIPT BY FACSIMILE OR RECEIPT FROM AN OVERNIGHT
COURIER SERVICE IN ACCORDANCE WITH CLAUSE (I), (II) OR (III) ABOVE,
RESPECTIVELY.


(W)                          6.3          AMENDMENTS; WAIVERS. NO PROVISION OF
THIS AGREEMENT MAY BE WAIVED OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED,
IN THE CASE OF AN AMENDMENT, BY GL AND THE COMPANY OR, IN THE CASE OF A WAIVER,
BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY SUCH WAIVER IS SOUGHT. NO WAIVER OF
ANY DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR REQUIREMENT OF THIS
AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF
ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION, CONDITION OR
REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF EITHER PARTY TO EXERCISE
ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH RIGHT.


(X)                            6.4          CONSTRUCTION. THE HEADINGS HEREIN
ARE FOR CONVENIENCE ONLY, DO NOT CONSTITUTE A PART OF THIS AGREEMENT AND SHALL
NOT BE DEEMED TO LIMIT OR AFFECT ANY OF THE PROVISIONS HEREOF. THE LANGUAGE USED
IN THIS AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO
EXPRESS THEIR MUTUAL INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED
AGAINST ANY PARTY.


(Y)                           6.5          SUCCESSORS AND ASSIGNS. THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND
THEIR SUCCESSORS AND PERMITTED ASSIGNS. GL MAY NOT ASSIGN THIS AGREEMENT OR ANY
RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY.


(Z)                            6.6          NO THIRD-PARTY BENEFICIARIES. THIS
AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY
PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON.


(AA)                         6.7          GOVERNING LAW; VENUE. ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF COLORADO. GL AND THE COMPANY HEREBY IRREVOCABLY SUBMIT TO
THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
AND COUNTY OF DENVER, COLORADO FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY GL


--------------------------------------------------------------------------------





 


OR COMPANY HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN AND HEREBY IRREVOCABLY WAIVE, AND AGREE
NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY GL OR THE COMPANY,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT
AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF
PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN
ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.


(BB)                         6.8          SURVIVAL. THE REPRESENTATIONS,
WARRANTIES, AGREEMENTS AND COVENANTS CONTAINED HEREIN SHALL SURVIVE THE DELIVERY
AND/OR EXERCISE OF THE SECURITIES, AS APPLICABLE.


(CC)                         6.9          EXECUTION. THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE
CONSIDERED ONE AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN
COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT
BEING UNDERSTOOD THAT BOTH PARTIES NEED NOT SIGN THE SAME COUNTERPART. IN THE
EVENT THAT ANY SIGNATURE IS DELIVERED BY FACSIMILE TRANSMISSION, SUCH SIGNATURE
SHALL CREATE A VALID AND BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE
BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH
FACSIMILE SIGNATURE PAGE WERE AN ORIGINAL THEREOF.


(DD)                         6.10        SEVERABILITY. IF ANY PROVISION OF THIS
AGREEMENT IS HELD TO BE INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY
AND ENFORCEABILITY OF THE REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO
AGREE UPON A VALID AND ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE
THEREFOR, AND UPON SO AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN
THIS AGREEMENT.


(EE)                         6.11        REMEDIES. IN ADDITION TO BEING ENTITLED
TO EXERCISE ALL RIGHTS PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF
DAMAGES, EACH OF THE COMPANY AND GL WILL BE ENTITLED TO SPECIFIC PERFORMANCE
UNDER THIS AGREEMENT. THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE
ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF
OBLIGATIONS DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREES TO WAIVE IN
ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE THAT A
REMEDY AT LAW WOULD BE ADEQUATE.


(FF)                           6.12        ADJUSTMENTS IN SHARE NUMBERS AND
PRICES. IN THE EVENT OF ANY STOCK SPLIT, SUBDIVISION, DIVIDEND OR DISTRIBUTION
PAYABLE IN SHARES OF COMMON STOCK (OR OTHER SECURITIES OR RIGHTS CONVERTIBLE
INTO, OR ENTITLING THE HOLDER THEREOF TO RECEIVE DIRECTLY OR INDIRECTLY SHARES
OF COMMON STOCK), COMBINATION OR OTHER SIMILAR RECAPITALIZATION OR EVENT
OCCURRING AFTER THE DATE HEREOF, EACH REFERENCE IN THIS AGREEMENT TO A NUMBER OF
SHARES OR A PRICE PER SHARE SHALL BE AMENDED TO APPROPRIATELY ACCOUNT FOR SUCH
EVENT.


(GG)

[Remainder of Page Intentionally Blank; Signature Page Follows]


--------------------------------------------------------------------------------




 

(hh)         IN WITNESS WHEREOF, each of the Parties hereto have caused their
respective signature page to this Definitive Agreement to be duly executed by
their respective authorized signatories as of the date first indicated above to
reflect the agreements  made as of such date.

THE COMPANY:

 

 

 

 

Triton Distribution Systems, Inc.

 

 

 

 

By:

/s/ Stephen D. Garland

 

 

Stephen D. Garland, Director

 

 

 

 

TDS:

 

 

 

 

TDS Acquisition, LLC

 

 

 

 

By:

/s/ Michael Underwood

 

 

Michael Underwood, Manager

 

 

 

 

GL:

 

 

 

 

/s/ Gregory Lykiardopoulos

 

Gregory Lykiardopoulos

 


--------------------------------------------------------------------------------